          Case 1:19-cr-00143-DAD-BAM Document 190 Filed 01/13/21 Page 1 of 6


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00143-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   SALVADOR CASTRO, ET AL.,                           DATE: February 8, 2021
                                                        TIME: 12:30 p.m.
15                               Defendants.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on February 8, 2021. This Court has issued a series of

18 General Orders to address public health concerns related to COVID-19 and to suspend jury trials in the

19 Eastern District of California, including most recently, General Order 628.
20          Although the General Orders address the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

25 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

27 or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00143-DAD-BAM Document 190 Filed 01/13/21 Page 2 of 6


 1 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 2 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 3 the ends of justice served by taking such action outweigh the best interest of the public and the

 4 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 5 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 6 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 7 the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date
20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on February 8, 2021.

26          2.      By this stipulation, defendants now moves to continue the status conference until March

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00143-DAD-BAM Document 190 Filed 01/13/21 Page 3 of 6


 1 24, 2021, at 12:30 P.M. and to exclude time between February 8, 2021, and March 24, 2021, under

 2 Local Code T4.

 3         3.      The parties agree and stipulate, and request that the Court find the following:

 4                 a)     The government has represented that the discovery associated with this case

 5         includes investigative reports, numerous photographs and videos, hundreds of hours of recorded

 6         telephone conversations pursuant to wiretap order, cellular phone extractions, and large amounts

 7         of cellular telephone precise location data. All this discovery has been either produced directly to

 8         counsel and/or made available for inspection and copying.

 9                 b)     The government has recently been notified that defendants plan to request

10         additional discovery items. Depending on the content requested, the government may need

11         additional time to coordinate the collection and processing of the additional items once they have

12         been identified.

13                 c)     Counsel for defendants desire additional time to consult with their clients, conduct

14         further investigation, review the voluminous discovery, prepare for a possible trial, and to

15         continue to explore a potential resolution of the case.

16                 d)     Counsel for defendants believe that failure to grant the above-requested

17         continuance would deny him/her the reasonable time necessary for effective preparation, taking

18         into account the exercise of due diligence.

19                 e)     Counsel for defendants also note that because of the COVID-19 pandemic, the

20         Fresno County Jail currently has restrictions on movement of inmates and video appearances are

21         limited by the restrictions of the wide-angle camera at the jail, which limits the number of

22         individuals who can appear on camera at a time. Moreover, because of recent positive COVID-

23         19 test results in the Fresno County Jail, a number of inmates, including defendants, have been

24         placed into quarantine status, making appearing for court and meeting with counsel especially

25         difficult.

26                 f)     The government does not object to the continuance.

27                 g)     Based on the above-stated findings, the ends of justice served by continuing the

28         case as requested outweigh the interest of the public and the defendant in a trial within the

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00143-DAD-BAM Document 190 Filed 01/13/21 Page 4 of 6


 1          original date prescribed by the Speedy Trial Act.

 2                 h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 3          et seq., within which trial must commence, the time period of February 8, 2021 to March 24,

 4          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(ii), (iv) [Local

 5          Code T4] because it results from a continuance granted by the Court at defendant’s request on

 6          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

 7          best interest of the public and the defendant in a speedy trial.

 8          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 9 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

10 must commence.

11          IT IS SO STIPULATED.

12

13
     Dated: January 11, 2021                                  MCGREGOR W. SCOTT
14                                                            United States Attorney
15
                                                              /s/ JUSTIN J. GILIO
16                                                            JUSTIN J. GILIO
                                                              Assistant United States Attorney
17

18
     Dated: January 11, 2021                                  /s/ John Frederick Garland
19                                                            John Frederick Garland
20                                                            Counsel for Defendant
                                                              Raymond Lopez
21

22   Dated: January 11, 2021                                  /s/ Mark A. Broughton
                                                              Mark A. Broughton
23                                                            Counsel for Defendant
                                                              Daniel Juarez
24

25   Dated: January 11, 2021                                  /s/ David A. Torres
                                                              David A. Torres
26
                                                              Counsel for Defendant
27                                                            Michael Rocha

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00143-DAD-BAM Document 190 Filed 01/13/21 Page 5 of 6

     Dated: January 11, 2021                     /s/ Anthony P. Capozzi
 1                                               Anthony P. Capozzi
                                                 Counsel for Defendant
 2
                                                 Manuel Barrera
 3

 4   Dated: January 11, 2021                     /s/ Barbara Hope O'Neill
                                                 Barbara Hope O'Neill
 5                                               Counsel for Defendant
                                                 Jesse Juarez
 6

 7   Dated: January 11, 2021                     /s/ Virna Liza Santos
                                                 Virna Liza Santos
 8                                               Counsel for Defendant
 9                                               Angel Montes

10
     Dated: January 11, 2021                     /s/ Dan Harralson
11                                               DAN HARRALSON
                                                 Counsel for Defendant
12                                               Rafael Lopez
13
     Dated: January 11, 2021                     /s/ Mark Wade Coleman
14                                               Mark Wade Coleman
                                                 Counsel for Defendant
15
                                                 Manuel Garcia
16

17   Dated: January 11, 2021                     /s/ Carol Ann Moses
                                                 Carol Ann Moses
18                                               Counsel for Defendant
                                                 JoAnn Bernal
19
20   Dated: January 11, 2021                     /s/ Dale Aaron Blickenstaff
                                                 Dale Aaron Blickenstaff
21                                               Counsel for Defendant
22                                               Ramon Amador

23
     Dated: January 11, 2021                     /s/ Michael William Berdinella
24                                               Michael William Berdinella
                                                 Counsel for Defendant
25                                               Raul Lopez
26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME   5
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00143-DAD-BAM Document 190 Filed 01/13/21 Page 6 of 6

                                                  ORDER
 1
            IT IS SO ORDERED that the status conference is continued from February 8, 2021, to March 24,
 2
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 3
     U.S.C.§ 3161(h)(7)(A), B(ii), (iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 13, 2021                      /s/ Barbara   A. McAuliffe          _
                                                   UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME          6
30    PERIODS UNDER SPEEDY TRIAL ACT
